The controversy in this suit grew out of a horse trade, in which the plaintiff and defendant exchanged horses, the plaintiff receiving in exchange for his horse a horse from defendants and $25 in money. The next day plaintiff carried the horse back, turned it over to defendants and offered back the $25, and demanded a rescission of the trade and the delivery back of his horse on account of a breach of warranty and deceit. Defendants refused to deliver back or to accept the tender, and plaintiff brings this suit to recover.
The claim made by the plaintiff on the trial of the case was that the defendants had warranted the horse traded to him to be sound in every way, and falsely represented the horse to be sound in his wind, the horse being in fact unsound and a "choker." If the defendants warranted the horse to be sound, when in fact he was not sound, and the plaintiff relied on the warranty in making the trade, or if the defendants or either of them made false representations as to the soundness of the horse, knowing them to be false and with the intent to deceive, and such representations were not mere "trader's talk," and the plaintiff, relying on the fraudulent representation, was deceived thereby to his prejudice, the plaintiff was entitled to rescind the trade, and after electing to rescind and after tender back on his part and demand for a return of his horse, and refusal on the part of defendants, the plaintiff was entitled to maintain this suit. These questions were properly and fairly presented to the jury, with sufficient evidence on the part of the plaintiff to sustain a verdict in his behalf, and therefore the trial court did not err in overruling the defendants' motion for a new trial on the ground that the verdict was contrary to the evidence; there being no such preponderance of evidence against the verdict as would justify the court in setting it aside.
The remaining assignments of error are grounded upon the court's refusal to give at the request of the defendant, in writing, certain charges. Charge 1 is argumentative and abstract, there being no evidence of mere commendatory expressions or extravagant statements. Besides, while the principle announced may be true as a general rule, under some circumstances such expressions or statements might amount to a warranty or to a fraudulent representation entitling the party injured to a rescission of the contract. Charges 2, 3, 4, 5, 6, 7, 8, and 10 were all fully covered by the court in its oral charge to the jury, and therefore their refusal will not work a reversal.
Charge 9 was abstract. The only evidence in the case touching the return of the property showed that the offer to return and rescind was made within such time as would authorize the court to say, as matter of law, that the time was reasonable. The charge was properly refused.
We find no error in the record, and the judgement is affirmed.
Affirmed. *Page 15